RECEIVED
QUk OS TU (2on^                      Court of Appeals

                                      APR 0 e 2015
                                       Lisa Matz
                                    Clerk, 5th District


                                                     m    «t« dw fewj; ,L^»   »,. ,   a* ••„


                                                     Court of Appeals

 IJ Mo+t6M IS>i)L Um«To Tik          C4.pl) OCGZ015
                                                          Lisa Mcitz
 d) Klottt^ ofiMivfcnlrfyTb P*w       r^        \ Clerk, 5th District




 4) A^pllUdis.T^VJ^^W^^ (?P*0
 S~) fttiei ^ SufpOtf-f                   (tlflO


                                  U7pa^3 Oct tS©eAA*"*^y


            ^e^^e    tfe



                                  fijdiA^olL-
                    vuVf^Uo.



          na r^e
        (IUM^usLwMJ * Coord' 0£A^Hs A4


        o TU^ U& Dw
\**#"
                            -£
                   Wk.WMo._




       NJfe4iee Of EMvdftUi'^jTk |-Vu uduht
    (Wl, EW/ic)e Copies. Of HJJ| Due To^^T**5//
                       v 11 rm r




4o4wt                          /

       Keimbfi is pgjgo/je&j &4- 4U 3Wi^> VAIwed
 WwiJ- oS 7b£3-Cf(Y a^ucI Uv^mo a^ess 4t c^py

4i hde&OQ$k Sullies &£^Af^O. 4

         //M?/2 ^eei: s We />u> V/ //^s Utl4 7^P»r -— P^ j2o           VJrU Mo.-




       go, ^(W^^/^e^
iSTke.UoMowO.le^wutje Of S^d CW^



   A QUA R^-ek'1M (Uu*aKU.tsC.-ll-W7M
                                  WaVP Mb..

^t^jjiig^^ii*"




                                             f   o                __   __..   _.._.   ...._   ..




                      a>3 rUso&^e..R» Vol, i- ^-fi- P1 IID-Hl). A4i'w\eU/


      nfct-aw-,f*''
  Mtlie* oftyped wm £Uom MmeJ[^0/3m%f£)
  CJn&jleAlGlW JbuJunv ~fo /tub A&C&d'ij/ n4> /MHJW4&
  Ou iftil A, £013/ Pk'i^J9 t\J Mo+toM +t
 /wJ/l/k$w                       beudty
 Pfwio^^f JlcP UD^ £rf^u£ Ar+  fl- UCrf
 Rxjoe^ Of Q-HstfU*^ VjlMS sic; mWiode Kl^^fln/S^^^


^J^sfid&uee, WAS SvJtethJ bu^UInJ'd>o?V            /

   pl€£€M£J 4^h'\MotJuJ. easadeuee. .m&t' DowmmJr
  MMoiitap&.Lli c, (fee .Afph ^s.9d/*.fiisd Sfe. .
 . /UL&/,Xo£_3 pJ.
Ns**^

        4t> ioe Qju^roJ &*> buvu^lePouJe^t)£4T4f2jMe^

        Iai'im kv* 4y2J^1 &kou>ed? ^k^e ^aeuiMe^r JrdMOr
        iui&ll 4ke M.T".Rezpi^w4a£ buruaJolaftaje^ftf
        h44m*ey (fSee Afp. 4-6/0 W%' &(At)) *&> Mtod&J.
                                                        l>ty

         bo^^k.l^uu^.ocf A^o/Ui.ew, 4o be U^kj
%&^




          ^ KM^ft^lie (S*c.hph(AiQ) P^mmidjdjL

         Cllssue is Je>m^id to^L Relief.onJt^iL^4AftfW -
         /Mud MO o4h^ U^y^f aewie^Y IS A^^i&ik £)4kM_
          ^k^M 4kW ti^Di^UV\l4ut^Wkie£ &otztofigjWi




                                                Pf^e 3
Nts;^^

           (ielmbil eJml&tJfd l^adiiv d Doeti^eu


         imu gi^ud) k\j Paved, burdw&s wds/fA/e^
         ihs> dhjmfdlft/fac20hi cdhnAed
         ~JfiLipJ Jt^aW HmUJ ho(^iMod^i^> i^vi|^
                                         •
         bej^e ^ b i%dJmdeJ WrpMesr "        *




                                  IT
H^Si^
              Heldbi did) Mdiawfe/ikdmA^ jr.         meio

          hJodc^e dt> Ijidjdz^ ©/j3^ru5lL 4Ad oy pad-
          Kjd4' .« Pe^DM vu ko &JML$ ^U^£e^vJJim^^
          ddbe A^ftd&m e>rdU~ u^ridoler&wetl dffr^^y'
          Jdff 4ndMfrwdde jbccomed mudh£ 3i            &wj&£ bft^az} om 4ke lU&iucVfe of b^j-> &_s>

            \^t\-e^je 44-e. euideAscf; sopp©/e4s t4( m\*d tm
             4V sid KddoJL
             \Ktrn. eMiddieJdt fir &>d£J>uzddfbu^fid
             Ad&flwey ua^ l^adly o/yeAJ£ 4L^~l^kJ3uAje Wi\m^£oJ tie {^-U^JW
             \/jkv^ e^ji4i4t^ 4d RjuUikxc bASJ^ef om 4it>s eML&w>c& *
             fyeM wi4i oveidde hy dkz 7/$d Jud^f oa/& ddd-
            liid /(Jdk* Mfc/?dd^ dd^ //zrdjudfZ Je n/&s
             fl&9v/ddo /tub bygdj d ^vA^^W^^
        —         7^ d^&zdot* van&L-e d
        IddddLe hnduo
        Vu&£>Qied$^ ft-v^cf OQAiet^ely Imd oar wwfrh^my
        di^deJLCidhd 4d -Piud> 4k-e hoeuMsuu-'p /ws
        tiueudddk bmdo/j didetJCe pjuzi^Mtrd
        Tjii'jd mdddwc by uuCohx4^0V^dJ eULd&ue^                .
        "ihd 4he doomedddtfor dd/^d/tdddde
        l&AflJdefu/^emeAjd' ed t± {Su^^^A^otoJ^^taj^y.

        ddt^L \oe&HLC 44^ CeodAudi ddddsAc
\m***
         aod ho&jjuted ddky PjUveyddlt/u Udf
          X/uifL• Ae-fZ-, 4o fed' dd&iwt.e***/'.AiQTH4lZt£0?~
        . j^dMdd^ddmjsU/ddd^d^^d^
         CSejz. jLpfx b*M\) - ^&e0 0^dd eMic^cJ2
        ^~t^\ d ^di^^ dd MdsrffeAi)dxd^: "ib Ai*±cf__ _
         dejiMA^te^M^
                                 M

            ,,WHlut l\ft& Uo D^ke^ |«ea*w Repeal/

                               131
             |P'ft>rferf*J>ey;
         Kioft l©a.v^.ly eiuie^t^W iV* Jive                                Od.bet

            kU vfa) d^d d Mto+diwrt&f de d/^r^^d
                              G> fcb*i ^fd'             UeMfed\

            O i&hJ£0/(//^c
                                        Toal^e Yej=& c* **-3



\x>^^-'




  Ni&aW'"




                                                                  TP^%C2   2>
          WrLi4 Kio.

           —Lm Ibe Looief 0J- /dpds
     k)*L Tk^ kTf4k h is4tlic>P 0 -C ~TW^>
                  ^4 hn^ld^d^rS
         r» a      €L


            Cf. KM2. Ie>& H-H^as   M'.UJI
                        ReU4o£s
   BiiteP Hkj Suppo^oT \/Jru4D£ M^Huofmuui      k




               (pg™ b^4f^e4 (do#J<
              hvd Iy^4 (ddyd*r^>
7^ 0(2^1 /Wjorvie^ W^wfdl




                                            p
ReUWPU^ff A4WQ
dk*v«>k& tWj.sUu Mt+eUlf^ P(l& &e>




           fWkxj PtO-f2j4(e£ /Wad ^g^j^f-i—1-— ^^
             I, Ru4LIW&4om( PreJD§HL
                 M(c40 Ku.i5.Uia /We,


              2j OAxrLiS+opke/L, U«?a&+oMj Pft^> S-e




                                                       ii
T^m,i)"'
                          /dbh 0 „ *r ^ . ^"sumi^
                     ~dL 4 OS /dflo&f&e
          Idrkodry                                     /)Dd&         tia                      j*   «?




                                                       (d%'c
                                                         /N                   wre Mew Y<>

dd'ts h n Si\jildddo^Sud^deAjd^p dke /eddjy
6d .n- boeumeiAJ^ fc/dyed >4? ke AumIUriwec eJ-ZFrrfcAZp
(Hi v\iJdt&te Su4 im 4k'i ^"iMs4ftia4 C^OtLS-e vd3O 2»^&1&1L
di^vv^^ *wd prLope£>L 4nkew 4t^vvPl^v44^ fv*jdl %olJ
orL ^vve/^ Mxjpnj A^p/L^mfed'Ay hefe/^c/ms>A u^'^^ mt
ho&uM-ed gJ&»ac|eiNJL4; 't S> ^ke !4>MO{vJoU MA^4im|4e4-£^i^m fioi^e)„
He pfiL^Sicl^S OVeA 4k-e ^c?™ {> »&itfP &o&4 ^Al^pd**;zW/*8toetftf^V
P\es»p^M.ae«Ji4 RtxUa 4U>a4 4be ae>ejuiAAe4^4 icd l-e^ to
be baruab le r&u>e#. dX A4rp£Ai a4 mi lal^ p/ie&&j4 piEJ^£o(cea^e^4i^1
 /^dk^eodd\D(fy^t^,/da Qed^d
j^Tudddd/t d/                       thAeuf U_t OutiddoM

       IU\KJus4-eel»v! Ibu4w vks 4ke. b%^\±i^loilvvs(iuKjL^w/ I                  frren/ieiu



    &My mSe£t/Pffis/AlhmJU^Mdd &U (ddhdm
    5ui4 &edu%\ 4ke AedAf^Ky^ Ru^lUosW^Pf^^f^W
    vu k©el km wi 4o 4i *h/£ re>uo^ 04 A4/b*-M dso «J^^<4 *?f^J' m4L** HdL Uecs4oiM IK&W
    CWis4opk-eA. Ive^L ft®cirfb^, Mfl&ftei/ (lk\MiUi> liemsky Mi4bull



     ku 44eWtoAtS ©£4k^tW^cfehsi4-> Ru4L Lo/e^P-4- (Jea^TOM
     A*Jdddsdopf^U*. /Jaujd>ii &e^/ l/*/± elfL-D^d
     kUi)fiUtMJ fiddov 4& SedruJ&od ^kddb edo&uwd
     4o-yfdl PdWCfL bdkdUmy \MO*> Jd^duleAJ^'LS^^d^ \/d UPi
     ko^H* Rt ft, Vol. 5of3 p^ 13 &^W4lLue 53 4kfcuj^-
    ^opc,* JM (eM4r^) t Wso §e^ Supru* -fflos^ L^M&J' f^ 23
     LLe^ £3-3SAM^ AoejuMe^r
w     4o Klo^fmuy P^hLc 4o ze4 St                           memem t)fdtp Ppdb (cod)
              ~77ie kko/uodd kl/fidjM>/tidww/^dJuJcueA-Ocf
              A^-hJtrfUiey W&*> kid4 leAtaiiY eM-te>ecftile)4keiafZ£Hl hme
               VdUc/3 pj«?4 4k^qsX Dm KWL Ig,.M/v21;
               TiLiftl .Tfu*W e^i4ei^ JuLdUiMooi4 £iii&4C rocueco^
               JddbflMeu d> Ae Imdy GMkxuttdU Jbe 4b d WftS,
              ^d\(ud W -A- diStidejuzd Vuduex" frud \M>s>\d :
               QyL±p££#.-yui£& £>m4/44 4o wb fteliddd <2M \JoUcdl
                na 1/0-///; 4isa fee % B)f fiek4 £J* U Mb4l^ ^
              ._K^e4**ui^ si#4tl^ 4^^tsLKJL4e^es4 W4ue^/V44f2W
               \/UPr5=> r\ tu4^«.«&4^! pm*4w AimcI 4ka4 Tk-e b>oe^m-e mi.
                 y*<2 w^4j^o^cl^v^io4i)d^^8nc,naijA*4iiij
                 Ta^/b; Q^^d^0P;Ped/odd/i/^c^d
               LpmJ faSeed m/oftft //gjxoYou AftL^wSf
^illUjji ""
                \2.\-\9Z^(()^6rL a\ood fcJbm*»*y ^OK) S^ktsW-
\,m»^

          W-bfiUM^ due 4o Q&b&Rj&lbXQ 4o...LDUtfe OpmtbM
        KeiprroK. a4tHLti(v(, revert (lj*U%zd vssue ©4 docwMeAjLr
        fao4 b«tKjL.«j si^edj beiertLe Maxtor*^ ihmxI. 4kettJJo.ci (-uwli^iM e^^fwvJ £?fej2i)fL

             Kjbui om April IJL. A0i£; Reidoii Ak k/<>
        QfLioAwJ W^i4 £>i- Mft-fucfjfti^us e''4(Mq "Suisse. i^loH-t.
        4o peC&rz^A MWii-te^/ihi' hu4y ^ &u/ja*j cd.-eACic^c^




                                                                        F\M
\tt^^




           fiddoI ojfddfdreturn odddowey wdiel
           by skou) ocP4ke eAuae 4^ deeJs D\\ TU Ur/m& Mb
          d&edioMj fd&keH. dku/L€ Ay 4/ttdc£>d suck kd/k&*> #- MPuk-huldbudy *&> d w dU
\nmi^

        euiae^ue^ skcoujiKJicj Jtocjum^d \m«^> mo4 st^ed

        ibtf. £a4uilj
              Pddol /J pdrld d> #ddJy w&y oP
        d/aU od ftAfrucJItwiuSj 4o 'Jttt/J C&ovk ^oAc^l 4o cexuid
        exiYWd) by Aake^uuQ 4o fad dolf^ kU Mma4w ikx 4k« fc^ulW e>£ 4L'v*"
           'A ^frtedfriMUS J>e issued Ph .dkh e&uu,
         \UMMR)ft§ /III CtoU&lMJbMddof.)
        Mm/&dd dud'ix//ifmxedjHjdmuusdo
        dledodd&^/dkwmdv dokPtotW JLt-jLemats. ddd



                              &sifyctfedly eeuApt^maP^ug^sjuc^
    s




Wai e e




          Apfy r* I
                   AppmJiL^ idL f\C



            Pooue^ DP A44t>A^^rJCkjTW gs4v>rb Of MA/atjavz.




CL~    fVl^4toi\a Fofc Kg4v^4^imc „ ~ *- *- •* - ^*t"o
K       -                                                        C —/ /
b~" ""lX&4i»vi£>Mvyyi4"71(A^((2ifti 'iMs««iO - * - - -•


    - dddd OP fcdededy . ~ ~ . - -^/7




                                                              ^p. ^ H
     /ippe/Lfdip
/>
                       /I
         p    r


        I d       ., AJ //P/d^i
 Ke^u^ew^4 of A buR^Le, Qauue^L 0/ /|44o»nu><> / - §eW7 6-&

pr^.'d^ 4Ua4 a ^u,ak fo^e,x oT fl^^/M^$
A VQCv44£«vA IKiS+rL^AuvAe^,^ 4U«4,t




°{ to*"*/*"'-* wVe »MPP^ ^As »„4* & /^5




                                                   App• di -^
       Pp^^Pc-e
/




    d^dd. \i0iLo£l_ P? no-ill)
          4© A. l3/?_\c\>v,> a-4
                           Cause Mo.kCMHq79a

CkwJe^ HeAi&Ui M44sJ|            ts,4a*e.4 Gooo^"
Ai^e»z4 ke^vM |Ui4eineJJ         *>


                                  1



 Ru4L U>«.ftje44« tWs4o^              ^    t^vcvUw^> (loofSi^p^-1^
 Qhvxs&offa**^ Lee. iloaste^e^        5



                           -^•iKAMEMT




                                                         npp- *A_
Symbol e*e« (A)-tU*)Uo) PK,4e pouw*£&>~~i
 Ru4k Wk« k^U,^ «« oJ| Mt+fert mke
Mo-flJ^ \>1 4Us su.4 mJI +U" aU a*H oi t^a.f w^-Wd ***                                &°-(L
               [-IodicH dl /(eskevmh^i
[ Ui'i-Tic^cO}^ vfis/yfok P> ?)Jp7iP p pay Pjj)fe$ /^Jprliibh* flePg
                    to nPotjj uS copy fVfficXt^f-e )
                  W/U%^V/-/V7f^


                                                            4   >   c*
v*                         < ^s^xi^f Coed                       Pd\%
n        i                                 —-                   " V-W ^



                   Motion rpfc g£HgMJM^




//U e^u^,d^ *°Pd s/l°^ ^ ^//c"°<

             jPb4U4oa.s4oN* spe^t-dc-Jly s^^4ed 4tm4 U«l
b^^kWv  



Aw 4^ eLIP« Ckai^r'^ IL^^JClMi^/U^ »M



                                                   ! An r       I oJ 3
        "             -an
    f\u4L Ua*$i<>" >^so i^4eJ Mb U&4i.yiUi liUfr*. plte4e^4l
 Ai 4ke A-/%e *M'>4;J*i of-Jiit became^.
                           UL
    Aho i'UL don ^ok, S-/M she soiJ Jl 4U p*ep**>h
;»4U /W a»J' W Fuye*>ty l>^rd/L Pdd
t kds MMdi" ^            ^ ^ ^° r                  ;              ;


     PP^6ou\zf kos% 54^4^4 4U Pou>e»L 0£^oBwe7 uy/vs


m~J> 4U, ^ P*W fe^ 4k, seliA^ U4LP!,^4^ p^




                                                       I' P*c.-e
                                                            7
                                                                 c2a./5

                                                       Afp. luffs'
          (r              oil    U     I .!if*4J *W«" bernr 4la P/Ku^f

   Sold prUDp^. fe.eSfoke^ «J^e '^"^ ^ '
  vWi^/ ^// */b*+e &J^ p^bd^ 4U4


~7l/s )*s4$™J &MI oJ /WoMtuey Hon ***r                 /
P*y4 £ *~-f ^>eP APP°*"^i -*-' ****
                                PmCA


 ~ Off,c^ ^4U„UW 4o 4J ^
 on. o4rU /udiP) dd de*L oJ
Inck J* V "r*'~~* ""** ^ ^ "" f d

^ fI „eW 4U< e*~«- *^ ""ft "
^d p;Nd P^e,oX fr«o^ J-^' ^ ^° ^4 «^-»p

                                    iUw4fJr^L'->


   ilUUO^LJi/Pj^                   Y £ / ^ -' 7 _.




                                                      Yo4S

                                                    AypK Pcf $b r
                                 /I
                                 L hen
         Id'^y h**d PP. A/oY/o^ Ls>r-*J




                                                                   JP+ye P oJ S
                                                                      Phppt p*t
                         ,s>       7/




                               3        e^ood   4^ ?i P^ccjtlxP S
         'c          o
                                        }f

                      ^/            / e 1A (

ipPplCveiL QjDuU hJof p4'h>iltf A^ua/ Ccpv/ do Z-e^tP
                                                           lC£>n'\


              (PjiLi^ i/vj m j j
                                 VokToT 3                  ""


-   M* S

      %     Tvie coyjtvr i A^k at4'




                                                                              /IPP. f\ f
                         H£pOH.4eiL KvQ.cIjUi^
                          Vol* a0^3




k»1^'g s                      ( Kv>4k /-le>tis,4oM 7


           Wfc0.ken. s^'^ol, ok^y, vue'A< ?c^S 4o e,Ue YCM 4UU MeJ,       4U?a| VJi4om.ccm4.)
       i '.-HIm.'aU. S»sf.e i».J 4«l« .4 lCMu£/ A'Aa4 .'s
       ft 4U vo^vieJ. AuJ SO ZC -look y a^cl ,./ // /«*«-/,
        3 /W -/W wAen re kM„7A4 ;V Z»eX V/*y s»;/^ «.*s i°°J.




                                                                   App. 0» ID
                                  vbl. 3o£3

i')A 1ai ^LaO


     '77        THecooiL-r:      /I -Ut^^^A @#*.* #•//y&vA.


    ^'          MsMoutsfnv} Yes L/K-kufv. Aw«< r4 */** s
    £.0            w<4"*&5eJ k( 4k* sce'uvi wciUpO-,.
     £\         ^-C\\e COc/a-r: ^4 eUo says. 14 4Uftou-,k 0

     JL3         Tllfi C©U^' Vow*. M*tW.'s, A**d 4U*m4W«'* +vuewM^w#ti*Jf „
     ^U               \Aiko KV-ne 44^- \AJi4wi4&K> t Ofc*H* \Mke^* "X 4ook j'4 4d Cje4




           I        i4 wo4rv*ita«Jl »"** v«#*-*» 4ke_ Wo4j*^skftwl frmJ S^Mp YAey
           I       vuatt 4ke Piine%^» ZX JJu'S k^ic^ 4o 4»kt. ,* vu'tS*"                    'X



    ~TM
5         bisfnrcJ Aoel/SP
5th Court of Appeals                                                                                    Docket Sheet
                                                                                           Case Number: 05-13-00618-CV
                                                                                           Date Filed: 05/03/2013 12:25PM

Style: Appellant Charles Mitchell
     v.Appellee Ruth Houston

 False                                False                              True

                                                                                                                                  Case Priority:          Regular

  Original Proceeding:                No

    Case Description:             Miscellaneous/other civil

                Remarks:

               Contents:


 Trial Court Information

 County                    Court Name              Case#                 Judge                     Court Reporter                  Remarks

 Dallas                    68th Judicial           DC-11-14792           Martin Hoffman            Reagor, Antoinette
                           District Court

 Dallas                    68th Judicial           DC-11-14792           The Honorable Martin      Reagor, Antoinette
                           District Court                                Hoffman

 Parties and Attorneys

 Party                   Party Name              Remarks            Counsel Code          Person Name                       Date On             Date Off

 Appellant               Mitchell, Charles                          ProSe                 Charles Mitchell                  05/03/2013


 Appellee                Houston., Ruth                             ProSe                 Ruth Houston                      05/03/2013


  Interested Entities

  Entity Name           InterestecI    Notice    Date On      Date Off    Remarks
                        Entity
                        Type
  Fitzsimmons           DTCLK          No        05/03/2013
  Gary                                            1:43PM

  Hoffman, Martin       TCJDG          No        05/03/2013
                                                  1:43PM

  Houston, Ruth         PROSE          Yes       05/03/2013
                                                 1:47PM

  Mitchell, Charles     PROSE          Yes       05/03/2013
                                                 1:46PM

  Ovard, John D.        ADMJUD         No        05/03/2013
                                                  1:43PM

  Reagor,               RPT            No        05/03/2013
  Antoinette                                      1:43PM

  Vation, Bridgette     DTCLK          No        05/17/2013
                                                 1:59PM

  Events and Opinions

  Event Date    Stage                 Event           Event                Disposition    Grouping       Order      !Submis     Remarks
                                                      Description                                        Type       ssion

  08/26/2013    FILING                LTR RECD                                            01                                   sent copy of docket
                                                                                                                               sheet

  08/01/2013    FILING                LTR RECD                                            01                                    concering reporter
                                                                                                                                records

  07/22/2013    FILING                LTR ISSD                                            01


  07/11/2013    FILING                LTR RECD                                            01


  06/28/2013    FILING                ESUPP CLK                                           01                                    1 vol
  4:19PM                              RECORD FLD

  06/14/2013     FILING               ORDER           PRO SE               GRANT          01                                    request free copy of elk
                                      ENTERED                                                                                   rec
                                                                                                                                (6/14/2013 8:46:30 AM)
                                                                                                                                130618OE.pdf

  06/12/2013    FILING                MTFLD           PROSE                               01                                    free copy of transcript



 Report Prepared By: sandra.johnson, on 8/27/2013 9:29:58 AM                              1 of 3


                                                                                                                                               Afp l ZL
5th Court of Appeals                                                                                 Docket Sheet
                                                                                           Case Number: 05-13-00618-CV
                                                                                           Date Filed: 05/03/2013 12:25PM

Style: Appellant Charles Mitchell
     v.Appellee Ruth Houston

 False                             False                            True

 Events and Opinions

 Event Date   Stage               Event         Event                 Dispc          Grouping          Order     Submis Remarks
                                                Description                                         Type         sion


 05/28/2013   FILING              SUPP CLK                                           01                                   per 5/17/13 letter
                                  RECORD DUE

 05/24/2013   FILING              NO RPT        CV                                   01
                                  RECORD CV

 05/20/2013   FILING              ESUPP CLK                                          01                                   1 vol
  9:56AM                          RECORD FLD

 05/17/2013   FILING              LTR ISSD                                           01                                   supp rec with plaintiff
                                                                                                                          orig petition due
                                                                                                                          5/28/13
                                                                                                                          (5/17/2013 2:01:20 PM)
                                                                                                                          1300618.ltr.pdf

 05/17/2013   FILING              RECORD DUE                                          01


 05/16/2013   FILING              ECLK                                                01
                                  RECORD FLD

 05/03/2013   FILING              DSDUE         CV                                    01


 05/03/2013   FILING              FEE                                                 01                                  $175
                                  REQUEST

 05/03/2013   FILING              NOA FLD/COA                                         01


 03/27/2013   FILING              NOA FLD/TC                                          01


 03/18/2013   FILING              JMNT SIGNED                                         01


 Document Summary
 Stage                  Location             File Date        Event                 File Description                                Index      Volume Page

  FILING                Event                08/26/2013       LTR RECD              letter recvd


  FILING                Event                08/01/2013       LTR RECD              Pro Se Letter Received


  FILING                Event                07/22/2013       LTR ISSD              letter sent


  FILING                Event                07/11/2013       LTR RECD              letter recvd


  FILING                Event                06/28/2013       ESUPP CLK             Supplemental Clerk's Record #2
                                             4:19PM           RECORD FLD

  FILING                Event                06/14/2013       ORDER                 Order Entered
                                                              ENTERED
                                                              PROSE
                                                              GRANT

  FILING                Event                06/12/2013       MTFLD                 ProSe Motion Filed
                                                              PROSE

  FILING                Event                05/20/2013       ESUPP CLK             Supplemental Clerk's Record
                                             9:56AM           RECORD FLD

  FILING                Event                05/17/2013       LTR ISSD              Letter requesting supplemental c
                                                                                    record containing plaintiffs origir
  FILING                Event                05/16/2013       ECLK RECORD           Clerk Record
                                                              FLD

  FILING                Event                05/03/2013       NOA FLD/COA           Notice of Appeal

  Calendars

  Stage                Set Date                Calendar Name               Reason Set                    Remarks

  FILING               06/23/2013              STAT                        COMPLIANCE RESP
                                                                              DUE




 Report Prepared By: sandra.johnson, on 8/27/2013 9:29:58 AM                          2 of 3
                                                                                                                                                       .n
5th Court of Appeals                                                                Docket Sheet
                                                                          Case Number: 05-13-00618-CV
                                                                          Date Filed: 05/03/2013 12:25PM

Style: Appellant Charles Mitchell

     v.Appellee Ruth Houston

 False                      False                        True

 Fees

 Fee Date     Fee Type      Amount          Payment     Noticed Date Payment Type   Party Type   Received From   Check Number
                                            Status

 05/03/2013   INDIGENT               $175.00 INDIGENT                               ANT




 Report Prepared By: sandra.johnson, on 8/27/2013 9:29:58 AM            3 of 3
                  o      *y

/        MO lyP

                      on M &
CojeiL
     Q«9©3:10-cv-01803-G 43F Document 35-2                                              Filed 06/28/11              Page 9 of 13 PagelD 207




N,

          nmsM
               R20S-«
           AGENT") BROAD POWERS TO HANDLE YOUR PROPERTY, WHICH MAY
         INCLUDE POWERS TO PLEDGE, SELL OR OTHERWISE DISPOSE OF ANY REAL
         OR PERSONAL PROPERTY WITHOUTADVANCE NOTICE TO YOU OR APPROVAL
         BY YOU YOU MAY SPECIFY THAT THESE POWERS WILL EXIST EVEN AFTER
         YOUBECOMEDISABLED, INCAPACITATED OR INCOMPETENT,THIS DOCUMENT
         DOES NOT AUTHORIZE ANYONETO MAKE MEDICAL OR OTHER HEALTH CARE
         DECISIONS FOR YOU. ff THERE IS ANYTHING ABOUT THIS FORM THATYOU DO
         NOT UNDERSTAND, YOU SHOULDASK A LAWYER TO EXPLAIN IT TO YOU.YOU
         MAY REVOKE THIS POWER OF ATTORNEY IF YOU LATER WISH TO DO SO.
                     TO ALL PERSONS, to it kaowa that I &lh>e&>4- L ^O/hM ejf
         tbtundersigned Grantor. fTKXvS*1** }


         and do thereupon constitute and appoint said individual as my attowy^iWagenJ.
                  My attomcy-in-fac^agciH shall act in my came, placeand stead m any way which I myself could do, if i
         were personally present, with respect to thefollowing matters, to theextent (hat I ampcnmtted by law to acttough
         an agent:

         {NOTICE: The grantor m»st write his orlist- initials intbe correspotxlmg Wank space ofa box Wow with respect
         to each oftheSwMvisious (A)through (O)below for which theGrantor wante to give theagent authority. If theblank
         space within a box for any parqcaJar subdivision is NOT initialed, NO AUTHORITY WILL BE GRANTED for
         mailerslhat arc included in that subdivision. Cross ot»l each power withheld,}
                 f A
                               (A) Real estate transactions
                               (B)    Tangible personal property transactions
                               (G     Bunti, share ant! commodity transactions
                               (£>)   Banking transactions
                               (B)    Business operating traisactJorBi
                               (F)    Insurance transactions
                              (C) tii Its to charities awl individuals other than Attorney-ia-Fact/Agent


        ©WSJ-SW1 Mwte B-Z ProekreU. tat                                        Pnje i                                                                STATE'S
        Ttfe pvtoKt  /5;
                                                 —~^i—

Case 3:10-cv-01803-G            -BF     Document 35-2              Filed 06/28/11        Page 10 of 13 PagelD 208




                       (H) Clams and litigation
                       (!) Personal relationships and affairs
                       (J) Benefits frmp military service
                       (K) Records, reports and statement
                       flL) Full and unqualified authority to my attomsy-in-Fam/ageai to delegate any or all of the
                            fOfegoiiig powersto anyperxon or persoas whommy attomey^D^actfagent ."shall scfect
                       (M) Access to safe deposit box(es)
                       (N) To authorize medical andsurgical procedures (Peansylvaaiaonly)
                       (0) All other matters

                       (JP) irtliebl^ space iodic Modito the ^
                            sUssE not be affected by the subsequent disability or incompetence of Ibe Grantor.
                       Other Items;




     My atKmey-ia-fact/agent hereby accepts this appoitrtmeat subject to its terms and agrees to act
     and perform in said fiduciary capacity consistent with my best interests as he/she in his/her best
     discretion deems advisable, and I affirm and ratify all acts so undertaken.
     TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, I HEREBY AGREE THAT ANY THIRD
     PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
     ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
     INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR
     KNOWLEDGE OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY
     SUCH THIRD PARTY, AND I FOR MYSELF AND TOR MY HEIRS, EXECUTORS, LEGAL
     REPRESENTAHVBS AND ASSIGNS, HEREBY AGREE TO INDEMNIFY AND HOLD HARMLESS
     ANV SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
     AGAINST SUCH THIRD PARTY B Y REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
     PROVISIONS OF THIS INSTRUMENT.

               Signed WKtarKcaJOria '50 day of S^^fe^V^--                             ,200ft
         m*JM^Z^ys£t?/fafe>
     Witness


                                                            .tomey-m-Fact/Agent

     Sate of "fe$                              }
                                         berime,            £dft\. tiou&hrO                                   , appeared
                                                                                                      , personally known
     to ms(orproved to me                K-€/iPPc44p/07^
                     DP
                  uTnetvfria (




 Wefcy, dVfd\L od^t P^tdJsf d£ A^oYZy ,^d d^
ids>\^ 4"U Kp\\(UApd] /Wei l&tuei' fi^J he>cvme*>Ps


ib^^LUAAe^^s 4Wr +Key v^fLe Smd ^O i>e ,




          //
  £\ce&iddcfal P/ty/tp

                                      /^ /^ dil-